Case 1:19-cv-01492-SEB-MJD Document 13 Filed 07/12/19 Page 1 of 5 PageID #: 85




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

INDIE GAME STUDIOS, LLC                     )
a Delaware Limited Liability Company,       )
d/b/a Stronghold Games LLC                  )
                                            )
       Plaintiff,                           )
                                            )       Case No. 1:19-cv-1492-SEB-MJD
v.                                          )
                                            )
PLAN B GAMES, INC.                          )
a Canadian corporation, and                 )
                                            )
PLAN B GAMES EUROPE GMBH,                   )
a German company,                           )
                                            )
       Defendant(s).                        )


     MOTION FOR EXTENSION OF TIME TO EFFECT SERVICE OF PROCESS

       Plaintiff, INDIE GAME STUDIOS, LLC, d/b/a Stronghold Games LLC (“Plaintiff” or

“Stronghold”), by and through its undersigned attorneys hereby moves under Fed. R. Civ. P.

4(m) and 6(b) and S.D. Ind. L.R. 6-1(a) for an extension of time to and including August 19,

2019 in which to serve process upon the named Defendants, and for its motion states:

A. Procedural background

       The Complaint in this action was filed on April 15, 2019. DE 1. An updated Complaint

was filed on April 19, 2019. DE 6. A Notice of Lawsuit and Request to Waive Service of a

Summons were filed on April 19, 2019. DE 7. The Notices and Waivers were couriered to

Defendants on April 22, 2019, and were received by Defendants.




                                                1
Case 1:19-cv-01492-SEB-MJD Document 13 Filed 07/12/19 Page 2 of 5 PageID #: 86



B. Negotiations with Defendants’ counsel, Burt Ehrlich, regarding (1) early resolution and
   (2) Defendants’ agreement to waive service for Plaintiff’s agreement to an extension to
   Answer

         On or about May 30, 2019, Burt Ehrlich, Esq. from Ladas & Parry called Patrick

Olmstead, counsel for Plaintiff. Burt provided, in relevant part: “I am going to represent the

Defendant in the case you filed, Indie Games Studios vs. Plan B, Inc. . . We are probably going

to accept the Waiver of Service. I don’t see any reason not to. So, we will probably be sending

you that back. But I don’t have the final go ahead on that.” The undersigned counsel discussed

a possible early resolution of the matter, including a possible sales/license agreement and its

terms.

         On or about June 13, 2019 and June 19, 2019, Mr. Ehrlich and Mr. Olmstead spoke

again. Mr. Ehrlich indicated that the waiver of service of process would be sent by Plan B, Inc.

but that he had not been retained by Plan B GmbH yet. Mr. Ehrlich requested Plaintiff’s

agreement to a 30-day extension of Defendants’ Answer deadline if both named Defendants

provided waivers of service – Mr. Olmstead agreed and promised to email his confirmation. As

for early resolution, Mr. Ehrlich explained that Plan B might not agree to certain terms of a

license/sales agreement, so he requested an initial settlement demand as an alternative if the

sales/license agreement could not be finalized. On June 20, 2019, per Defendants’ request, Mr.

Olmstead e-mailed: (1) Plaintiff’s agreement to a 30 day extension to Answer the Complaint if

the named Defendants provided the waivers of service of process, and (2) Plaintiff’s initial

settlement demand (if a sales/license agreement could not be reached). Plan B did not respond to

either e-mail.

         On June 28, 2019, Mr. Olmstead followed-up by e-mail, asking for confirmation of

Defendants’ intentions regarding the waivers:

                 Burt,

                                                 2
Case 1:19-cv-01492-SEB-MJD Document 13 Filed 07/12/19 Page 3 of 5 PageID #: 87



               Last week we provided written confirmation of an agreement to an
               extension to Answer the Complaint, if your client(s) provided signed
               waivers of service.

               To date, we do not recall receiving the waivers of service from you.

               If Plan B is not going to provide the waiver(s), then we are required
               to move forward with effecting service. As we explained to Plan B,
               we have estimates of costs of approximately $4,000 for the required
               translations per the Hague Convention. Per the Federal Rules, we
               will be seeking reimbursement of those costs.

               Please provide us the written waivers by 14:00 CT, Tuesday, July 2
               (or at the very least electronic confirmation that your client has
               agreed to waive service, so we can provide this to the Court).
               Otherwise, we will need to proceed with the translations to
               accomplish service in accordance with the Civil Rules.

               Thanks in advance,

               Patrick J. Olmstead, Jr.

Plan B did not respond.

       On Tuesday, July 2, the undersigned counsel called the office of Burt Ehrlich and left a

message with his assistant following up on the June 28, 2019 e-mail; she said she would ask Mr.

Ehrlich to call the undersigned counsel. Plan B did not respond.

C. Motion for Extension for Service of Process

       The waivers of service of process were sent on or about April 22, 2019. Pursuant to Fed.

R. Civ. P. 4(d)(F), Plaintiff was required to give the foreign named Defendants “at least 60 days”

to return the waiver(s). Pursuant to 4(m), Plaintiff would have 90 days—through July 15,

2019—to effectuate service of process if the Defendants were domestic corporations. This time

has not expired. Rule 4(m) does not limit the time to serve foreign defendants. See, e.g., Nylock

Corp. v. Fastener World Inc., 396 F.3d 805 (7th Cir. 2005) (reversing dismissal of lawsuit in

trademark infringement lawsuit against foreign defendants, agreeing that time limit in Rule 4(m)

does not apply to foreign service).


                                                3
Case 1:19-cv-01492-SEB-MJD Document 13 Filed 07/12/19 Page 4 of 5 PageID #: 88



       Nevertheless, out of an abundance of caution, Plaintiff moves for a 42-day extension of

time to effectuate service on the named Defendants—to and including August 26, 2019.

Defendants will not suffer harm if this extension is granted. After all, Defendants have had

actual receipt of the Complaint for nearly two months now, and have retained counsel for this

matter. In addition, Plaintiff should not be punished for negotiating in good faith, including

agreeing to every demand by Defendants in effort to obtain the waivers of service, and

following-up multiple times with Defendants’ counsel to get some response in order to avoid

utilizing this Court’s scarce and finite time and resources.

       Pursuant to S.D. Ind. L.R. 6-1, Plaintiff provides:

           •   the original deadline for service could arguably be July 15, 2019 and the

               requested extension is to and including August 26, 2019 [LR 6-1(a)(2)];

           •   the reasons why an extension is requested is because (1) the undersigned counsel

               has been negotiating in good faith with Defendants, including providing

               Plaintiff’s agreement to extend Defendants’ Answer deadline as a quid pro quo

               for Defendants’ waivers of service, and (2) international service of process

               conforming to Hague Convention requirements will require translation of the

               Complaint into French and German (which otherwise would have been

               unnecessary with receipt of the waivers) and will require retention of other

               counsel to effectuate the international service [LR 6-1(a)(3)]; and

           •   a draft of this Motion is being sent to Defendants’ counsel, Burt Ehrlich, on July

               11, 2019, to obtain Defendants’ position on whether it opposes this extension, but

               Defendants have not responded whether they object to this extension [LR 6-1(4)].




                                                  4
Case 1:19-cv-01492-SEB-MJD Document 13 Filed 07/12/19 Page 5 of 5 PageID #: 89



       In addition, Plaintiff notifies the Court (and Defendants) of its intention to seek its costs

to effectuate service due to Defendants’ refusal to waive service.

                                              /s/ Patrick J. Olmstead, Jr.
                                              Patrick J. Olmstead, Jr., Attorney No. 25369-49
                                              PATRICK OLMSTEAD LAW LLC
                                              P.O. Box 1067
                                              Greenwood, IN 46142
                                              Telephone/Fax: (317) 884-8524
                                              E-mail: polmstead@patrickolmsteadlaw.com

                                              John M. Bradshaw
                                              Bradshaw Law LLC
                                              23 East 39th Street
                                              Indianapolis, IN 46205
                                              317.490.4852
                                              john@jbradshawlaw.com


                                              Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed electronically on July 12, 2019. In

addition, a courtesy copy of this Motion will be e-mailed to Defendants’ counsel, at

burte@ladas.net.

                                              /s/   Patrick J. Olmstead, Jr.
                                              Patrick J. Olmstead, Jr.




                                                    5
